Citation Nr: 0807460	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  03-17 442	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.



REPRESENTATION

The veteran represented by:  North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1979 to July 1982.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  Per the veteran's request, a hearing before the 
Board was scheduled in May 2005, but he failed to appear for 
it.  He has not explained his absence or requested to 
reschedule the hearing.  Thus, his appeal will be processed 
as if he withdrew the hearing request.  38 C.F.R. § 20.704(d) 
(2007).

The Board remanded the claim in June 2005 and October 2007 
for additional development.  The June 2005 decision denied 
entitlement to compensation for PTSD under the provisions of 
38 U.S.C.A. § 1151 (West 2002).


FINDING OF FACT

The veteran's bilateral knee disability is not causally 
related to his military service.


CONCLUSION OF LAW

The veteran's bilateral knee disability was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The veteran was sent VCAA notice letters in October 2002, 
December 2004, April 2006, and November 2007.  The letters 
provided him with notice of the evidence necessary to 
substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The December 2004, April 2006, and November 
2007 letters also specifically requested that he submit any 
evidence in his possession pertaining to his claim.  Thus, 
the content of the letters provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).  
The April 2006 and November 2007 letters provided notice on 
the rating and effective date elements.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, VCAA notice was provided in October 2002, 
prior to the RO's initial decision in November 2002.  There 
was a timing deficiency with regard to the December 2004, 
April 2006, and November 2007 notice letters.  The timing 
deficiency was cured, however, by readjudication of the claim 
in a November 2007 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006).  

In developing the veteran's claim, the RO attempted to obtain 
his service treatment records, but only his dental records 
were available.  When a veteran's service treatment records 
are unavailable, through no fault of his, VA's duty to 
assist, duty to provide reasons and bases for its findings 
and conclusions, and to consider carefully the benefit-of-
the-doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  This, however, does not lower the threshold for an 
allowance of a claim, for example, where the evidence almost 
but not quite reaches the positive-negative balance.  In 
other words, the legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Cromer v. Nicholson, 19 Vet 
App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).   

Where service medical records are missing, VA also has a 
duty to search alternate sources of service records.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  The RO 
made two requests to the National Personnel Records Center 
for service medical records.  In a letter dated in July 
2004, the RO contacted the veteran, advised him that it had 
been unable to obtain service treatment records, asked him 
to submit any such records in his possession, advised him of 
alternate sources of information, and that he could submit 
records from these sources or that he could ask VA to assist 
him in obtaining records from those sources.  The veteran 
did not respond.  In August 2004, the RO certified that it 
had exhausted all efforts to obtain service information.  

As discussed below, the Board has accepted the veteran's 
report of in-service knee injury.  It does not appear that 
there are other sources from which relevant records could be 
obtained.  Assuming arguendo that there are such sources, 
the records would only serve to confirm events, which the 
Board has accepted as having occurred.  Hence, the 
additional records could not serve to substantiate the 
claim.

The RO obtained the veteran's VA treatment records from the 
VA Medical Center (VAMC) in Asheville, North Carolina.  In 
June 2005, the Board remanded the claim so that he could be 
scheduled for a VA examination.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The RO sent letters to the veteran 
in July 2005 and February 2006 notifying him that he was 
being scheduled for a VA examination and asking him to ensure 
that the VAMC had his correct address and telephone number so 
they could contact him about his appointment.  An examination 
was scheduled for March 2006, but he failed to report to it 
and a note in the claims file indicates the telephone number 
for him was incorrect.  A June 2006 note in the claims file 
indicates the veteran was homeless and difficult to locate, 
but was finally located and rescheduled for another 
examination in July 2006.  Unfortunately, he failed to report 
for the examination.  The VA medical center indicated that it 
had sent notice to the veteran's last address.  Subsequent 
adjudications by the agency of original jurisdiction informed 
the veteran of the finding that he had failed without 
explanation to report for VA examinations.

The Board finds that the VA has satisfied its obligation in 
to assist the veteran in scheduling a VA examination.  While 
VA does have a duty to assist him in the development of his 
claim, that duty is not limitless.  In the normal course of 
events, it is the veteran's burden to keep VA apprised of his 
whereabouts.  If he does not do so, there is no obligation on 
the VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.


Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Legal Analysis

VA treatment records in June and October 2002 indicate the 
veteran complained of bilateral knee pain, which he said 
first occurred when he took a 3-mile test during boot camp.  
He said the diagnosis during service was chondromalacia. 

VA outpatient treatment records dated from September 2000 to 
May 2003 do not contain findings referable to a knee 
disability.

In his initial claim for benefits received in August 2002, 
the veteran reported no post-service treatment for a knee 
disability.

During VA hospitalization in May 2003, for treatment of 
conditions not currently at issue, it was reported that the 
veteran had a history of chondromalacia in both knees.  A 
physical examination was conducted, but no knee disability 
was reported.

A July 2007 VA outpatient treatment record indicates that on 
physical examination, there was no significant overuse, 
injury, locking or giving way.  There was no significant 
edema or tenderness to palpation.  The diagnosis was patella 
femoral syndrome.  

As mentioned, the veteran's service treatment records are 
unavailable.  Therefore, all reasonable doubt is resolved in 
his favor with regard to the knee pain he reported having 
during boot camp.  As a lay person, he is competent to 
establish that he experienced pain during boot camp and has 
had knee pain since.  

Competent evidence is still required to establish a 
nexus between a current knee disability and the reported 
injury in military service.  See Espiritu v Derwinski, 2 Vet. 
App. 492, 494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran is not qualified to provide 
a competent medical opinion etiologically linking his current 
patella femoral syndrome to his service in the military that 
ended many years ago.  Id.  And unfortunately, there is no 
competent medical evidence on record establishing this 
necessary link.  

The veteran has offered no explanation for his failure to 
report for examinations needed to obtain an opinion as to the 
etiology of his current knee disability.  Under 38 C.F.R. § 
3.655(b) (2007), when a claimant fails to report for an 
examination that was scheduled in conjunction with an 
original claim, the claim is decided based on the evidence of 
record.   

The evidence in favor of a nexus between the current knee 
disability and service consists of the veteran's relatively 
recent suggestions of a continuity of symptomatology since 
service.  These assertions were first made in a claim for 
benefits more than 20 years after service.  The 
contemporaneous medical record contains no findings 
indicative of a knee disability until almost 21 years after 
service.  

The negative contemporaneous record is more probative than 
the veteran's contentions made many years after the events in 
question and in the course of his claim for compensation.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
that the absence of contemporaneous evidence of treatment for 
a claimed disability for many years after service could serve 
as determinative evidence against the claim).

Based on the evidence of record, the preponderance of the 
evidence is against the claim-meaning there is no reasonable 
doubt to resolve in the veteran's favor.  The claim is, 
therefore, denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).



ORDER

The claim for service connection for a bilateral knee 
disability is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


